 

Exhibit 10.17

 



FIRST AMENDMENT TO STOCK OPTION GRANT

 

THIS FIRST AMENDMENT TO STOCK OPTION Grant (the “Amendment”) is dated effective
as of November 1, 2017 and is entered into by and among Assembly Biosciences,
Inc., a Delaware corporation (“Company”) and Miguel S. Barbosa, Ph.D.
("Optionee"). Capitalized terms used in this Amendment that are not defined
shall have the meaning assigned to such term in the that certain Stock Option
Grant No. 2016-60 dated September 26, 2016 (the “Stock Option”). This Amendment
is being entered into by the parties pursuant to that certain Transition and
Resignation Agreement dated October 30, 2017 (the “Resignation Agreement”) and
is Exhibit B to such Resignation Agreement.

 

RECITALS

 

WHEREAS, Optionee was awarded the Stock Option on September 26, 2016 in
connection with joining the Company as its Chief Scientific Officer, Head of
Microbiome and employee pursuant to that certain Employment Agreement dated
September 14, 2016 and effective as of September 26, 2016 (the “Employment
Agreement”).

 

WHEREAS, Optionee has voluntarily resigned as an officer and employee of
Assembly effective October 31, 2017 (the “Resignation Date”).

 

WHEREAS, Company and Optionee desire that Optionee continue to provide strategic
advisory services to the Company, without any interruption of services, pursuant
to a Consulting Agreement dated October 31, 2017 and effective as of November 1,
2017 (the “Consulting Agreement”).

 

WHEREAS, in connection with execution and delivery of the Consulting Agreement,
the Company and Optionee intend for there to be a continuation of service under
the Stock Option and agree that terms of the Stock Option should be amended to
reduce the number of unvested options in light of the change in services.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Optionee and Parent hereby agree as follows.

 

1. Amendments.

 

1.1. No. of Shares; Vesting. The aggregate number of shares of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) underlying the Stock
Option shall be reduced from 190,000 shares of Common Stock to 62,500 shares of
Common Stock, of which 47,500 shares of Common Stock vested as of September 26,
2017 as provided in the Stock Option, and the remaining 15,000 shares of Common
Stock are unvested as of this date and shall vest in accordance with the
original vesting schedule set forth in the Stock Option in equal increments of
5,000 shares of Common Stock on each of the second, third and fourth anniversary
of the vesting commencement date set forth in the Stock Option assuming that
Optionee is still providing Continuous Services to the Company as of such
vesting commencement date.

 



1 

 

 

1.2. Continuous Service. The Company and Optionee agree and acknowledge that so
long as Optionee is providing services under the Consulting Agreement and the
Consulting Agreement has not been terminated by either party, Optionee’s service
to the Company shall be deemed Continuous Service. Upon the termination of all
employment and/or consulting services to the Company (whether under the
Consulting Agreement or otherwise), then as provided in the Stock Option,
Optionee may exercise Optionee’s vested options for up to 90 days post
termination of Continuous Service.

 

1.3. Termination of Acceleration of Vesting. Company and Optionee agree and
acknowledge that the provisions of the Stock Option relating to acceleration of
vesting and/or the extension of the period in which to exercise an option in
connection with a termination of employment that were included in the Stock
Option pursuant to Optionee’s Employment Agreement shall have no further effect.
Accordingly, the second paragraph in the “Vesting Schedule” of the Stock Option
is hereby deleted.

 

2. Miscellaneous.

 

2.1 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same agreement. Any facsimile, PDF reproduction of
original signatures or other electronic transmission (including pdf) of a signed
counterpart shall be deemed to be an original counterpart and any signature
appearing thereon shall be deemed to be an original signature.

 

2.2 Option Agreement; Governing Provisions. Except as otherwise modified by this
Amendment, the Stock Option remains in full force and effect without
modification or waiver. Except as otherwise provided herein, the terms of the
Stock Option shall govern this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

2 

 

 

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to Stock
Option Grant to be duly executed on its behalf as of the day and year first
above written.

 



  ASSEMBLY BIOSCIENCES, INC.               By: /s/ Derek A. Small   Name:  Derek
A. Small   Its: Chief Executive Officer and President               /s/ Miguel
S. Barbosa, Ph.D.   Miguel S. Barbosa, Ph.D.



 





3 

